NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 3 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ROBERT C. DENHAM, Jr.,                           No. 15-35105

                  Plaintiff-Appellant,            D.C. No. 2:14-cv-00281-RMP

   v.
                                                  MEMORANDUM*
 RICHARD L. CEASE; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Eastern District of Washington
                 Rosanna Malouf Peterson, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Robert C. Denham, Jr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action challenging his 1973 state conviction for

second degree assault. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo the district court’s dismissal based on the applicable statute of limitations.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Fink v. Shelder, 192 F.3d 911, 913-14 (9th Cir. 1999). We affirm.

      The district court properly dismissed Denham’s action as barred by the

applicable three-year statute of limitations. See Wash. Rev. Code § 4.16.080

(three-year statute of limitations for personal injury actions); Bagley v. CMC Real

Estate Corp., 923 F.3d 758, 761-62 (9th Cir. 1991) (a § 1983 claim accrues when

the plaintiff knows or has reason to know of the injury that forms the basis of the

action).

      The district court did not abuse its discretion in taking judicial notice of the

state court documents from Denham’s criminal case. See Lee v. City of Los

Angeles, 250 F.3d 668, 688-90 (9th Cir. 2001) (setting forth standard of review).

      AFFIRMED.




                                          2                                     15-35105